THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: April 17, 2020                             Katherine Maloney Perhach
                                                  United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


 In re                                                     Chapter 13
 Charles Andrew Hoffkins and                               Case No. 15-30114
 Suzanna Marie Hoffkins,
 Debtors.


 ORDER DENYING RENEWED MOTION FOR RELIEF FROM AUTOMATIC STAY
  AND ABANDONMENT FILED BY US BANK TRUST, NATIONAL ASSOCIATION



       On March 17, 2020, the Court held a hearing on the Debtors’ Objection to theRenewed

Motion for Relief from Stay and ba
                                A ndonment (“Motion”) filed by US Bank Trust, National

Association. (the“Creditor”) with respect to the Debtors’ property located at 705 Cobb Rd.,

Elkhorn, WI 53121-9475. The Trustee’s attorney, Sandra Baner, the Debtors’ attorney, William

Nikolai, andthe Creditor’s attorney, Michael Dimand, appeared. Based on the representations

made on the record,

       IT IS THEREFORE ORDERED: the Creditor may file a supplemental proof of claim in

the amount of $8,650.80, consisting of 6 payments from October 1, 2019 to March 1, 2020 each

in the amount of $1,585.54, less suspense amount of $862.44; and




      Case 15-30114-kmp         Doc 131     Entered 04/17/20 10:32:29        Page 1 of 2
       IT IS FURTHER ORDERED: the Debtors must make timely mortgage payments from

April 2020 through December 2020 (the “Doomsday Period”) to the Creditor in sufficient time

to be received on or before the 16th day of each month in which each such payment is due. If the

Debtors default, the Creditor may submit an affidavit of default and a proposed order granting

relief from the automatic stay to the Court for signature; and

       IT IS FURTHER ORDERED: this is a Doomsday Order under this Court's Uniform

Procedure for Doomsday Orders; it incorporates and is subject to the Uniform Procedure for

Doomsday Orders; and

       IT IS FURTHER ORDERED: the Creditor may renew the Motion by letter to the Court

with a copy to the Debtors and Debtors’ counsel for defaults subsequent to the Doomsday Period

should payments not be received by Creditor on or before the 16th day of each month in which

each such payment is due; and

       IT IS FURTHER ORDERED: the Debtors shall file a modified plan within 30 days after

the filing of the supplemental proof of claim; and

       IT IS FURTHER ORDERED: the amount of the monthly mortgage payment is

$1585.54 and payments shall be made to the Creditor’s Payment Processing Center at BSI

Financial Services, 314 S. Franklin St. PO Box 517, Titusville, PA 16354.

                                              #####




      Case 15-30114-kmp          Doc 131     Entered 04/17/20 10:32:29       Page 2 of 2
